Citation Nr: 9929414
Decision Date: 10/14/99	Archive Date: 12/06/99

DOCKET NO. 94 - 27 231             DATE  OCT 14, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Sioux Falls, South Dakota

THE ISSUES

Entitlement to service connection for post-traumatic stress
disorder.

Service connection for a nasal obstruction, to include as secondary
to service-connected residuals of a fractured nose.

Entitlement to an increased (compensable) rating for residuals of
a fractured nose.

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

The veteran served on active duty from October 1963 to May 1966.

The Board of Veterans' Appeals decision of October 28, 1997 is
being vacated because the appellant was not afforded a requested
personal hearing before a traveling Member of the Board before the
decision of October 28, 1997 was promulgated. The certified issues
will be reviewed by another Member of the Board before whom the
veteran appeared at the requested travel board hearing and a new
decision will be entered as though the Board of Veterans' Appeals
decision of October 28, 1997 had not been made.

WARREN W. RICE, JR. 
Member, Board of Veterans' Appeals

2 -



 
DOCKET NO. 94-27 231  )     DATE 
     ) 
     )

On appeal from the Department of Veterans Affairs Regional Office in Sioux Falls, South
Dakota

THE ISSUES

1. Entitlement to service connection for post-traumatic stress disorder (PTSD).

2. Entitlement to service connection for a nasal obstruction, to include as secondary to
service-connected residuals of a fractured nose.

3. Entitlement to an increased (compensable) rating for residuals of a fractured nose.

REPRESENTATION

Appellant represented by:The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1963 to May 1966.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a June
1992 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in
Cleveland, Ohio, which denied the veteran's claims for service connection for PTSD and a
nasal obstruction, and denied an increased (compensable) rating for the veteran's
service-connected residuals of a fractured nose. The veteran filed a timely appeal to these
adverse determinations. The case was subsequently transferred to the RO in Sioux Falls, South
Dakota.

The issue of entitlement to service connection for PTSD will be addressed in the REMAND
section of this decision.

CONTENTIONS OF APPELLANT ON APPEAL

The veteran essentially contends that the RO was incorrect in denying his claim for service
connection for a nasal obstruction. In support of his contention, he maintains that he has been
treated for a deviated nasal septum, which is due to his service-connected residuals of a
fractured nose. In addition, he asserts that an increased rating is warranted for his
service-connected residuals of a fractured nose, since the disorder is more severely disabling
than is reflected by the current noncompensable evaluation. Favorable determinations have
therefore been requested.

DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. § 7104 (West 1991 & Supp.
1997), has reviewed and considered all of the evidence and material of record in the veteran's
claims files. Based on its review of the relevant evidence in this matter, and for the following
reasons and bases, it is the decision of the Board that the veteran has not met his initial
burden of submitting evidence sufficient to justify a belief by a fair and impartial individual
that his claim for service connection for a nasal obstruction is well grounded. The Board
further decides that the preponderance of the evidence is against the grant of an increased
rating for his service-connected residuals of a fractured nose.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of the appeal has been obtained
by the RO.

2. There is no competent evidence to indicate that the veteran currently suffers from a
medically-identified nasal obstruction.

3. The veteran's fractured nose is currently wholly asymptomatic, with no identifiable
residuals.

CONCLUSIONS OF LAW

1. The veteran's claim for service connection for a nasal obstruction, to include as secondary
to service-connected residuals of a fractured nose, is not well grounded. 38 U.S.C.A. §
5107(a) (West 1991).

2. The schedular criteria for a compensable evaluation for residuals of a fractured nose have
not been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.7, 4.97,
Diagnostic Code 6502 (1996).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection for a Nasal Obstruction, to Include as Secondary to Service-Connected
Residuals of a Fractured Nose

Service connection may be granted for a disability resulting from disease or injury incurred in
or aggravated by service. 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1996). If a
condition noted during service is not shown to be chronic, then generally a showing of
continuity of symptomatology after service is required for service connection. 38 C.F.R. §
3.303(b) (1996). In determining whether an appellant is entitled to service connection for a
disease or disability, VA must determine whether the evidence supports the claim or is in
relative equipoise, with the appellant prevailing in either event, or whether a preponderance of
the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107(b)
(West 1991); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

In addition, service connection may be established on a secondary basis for a disability which
is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. §
3.310(a) (1996). Additional disability resulting from the aggravation of a
nonservice-connected condition is also compensable under 3.310(a). Allen v. Brown, 7
Vet.App. 429, 448 (1995) (en banc).

The first step in this analysis is to determine whether the veteran has presented a
well-grounded claim for service connection. In this regard, the veteran bears the burden of
submitting sufficient evidence to justify a belief by a fair and impartial individual that the
claim is well grounded. 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet.App. 78, 81
(1990). Simply stated, a well-grounded claim must be plausible or capable of substantiation.
Id. In the absence of evidence of a well-grounded claim, there is no duty to assist the claimant
in developing the facts pertinent to the claim, and the claim must fail. Gregory v. Brown, 8
Vet.App. 563, 568 (1996) (en banc); Slater v. Brown, 9 Vet.App. 240, 243 (1996); Grivois v.
Brown, 6 Vet.App. 136, 140 (1994); Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).

A well-grounded claim for service connection is established by competent evidence of the
following: a current disability (established by a medical diagnosis), see Brammer v.
Derwinski, 3 Vet.App. 223, 225 (1992) and Rabideau v. Derwinski, 2 Vet.App. 141, 144
(1992); incurrence or aggravation of a disease or injury in service (established by lay or
medical evidence, as appropriate), see Layno v. Brown, 6 Vet.App. 465, 469 (1994) and
Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991); and a nexus between the in-service injury
or disease and the current disability (established by medical evidence), see Lathan v. Brown, 7
Vet.App. 359, 365 (1995) and Grottveit v. Brown, 5 Vet.App. 91, 93 (1993). Where the
determinative issue involves medical etiology, competent medical evidence that the claim is
plausible is required in order for the claim to be well-grounded. LeShore v. Brown, 8
Vet.App. 406, 408 (1995).

A review of the veteran's service medical records reveals that they are negative for any
reported complaint or diagnosis of, or treatment for, a nasal obstruction. The medical records
do indicate that the veteran suffered a simple fracture to the nasal bone, with no nerve or
artery involvement, in December 1964, at which time he underwent a closed reduction of a
fractured nasal bone. No reference to any accompanying nasal obstruction was noted. The
veteran's May 1966 separation examination noted that the veteran's broken nose caused "no
clinical problem now."

Relevant post-service evidence includes VA outpatient treatment notes dated from February
1991 to March 1994, which indicate treatment primarily for disorders unrelated to the
veteran's nose. However, these notes indicate a diagnosis of a marked septal deviation to the
left in May 1991. He also was assessed several times with diagnoses of nasal obstruction in
November 1991, as well as having sleep apnea and being a chronic snorer.

A VA operation report dated in November 1991 indicates that the veteran underwent a
uvulopalatopharyngoplasty and a septoplasty for treatment of a moderately deviated nasal
septum. The primary postoperative diagnosis was obstructive sleep apnea.

A VA discharge summary, also dated in November 1991, confirmed the surgical procedures
performed, and indicated diagnoses including nasal obstruction with chronic snoring and mild
sleep apnea.

In December 1992, the veteran testified before an RO hearing officer. At that time, he stated
that he used a spray to keep his nasal passages from becoming obstructed. He further stated
that he continued to snore loudly at night, even after completion of the November 1991
surgery.

In April 1995, the veteran underwent a VA examination. At that time, he complained of
problems with nasal congestion and nasal drainage. The examiner diagnosed nasal congestion
and drainage consistent with allergic rhinitis, and obstructive sleep apnea. No symptoms of
sinusitis were found.

In September 1996, the Board remanded this case to the RO for further development. The
requested development included an examination by an appropriate specialist, who was asked
to express an opinion whether any currently-existing nasal obstruction was etiologically
related to the veteran's active duty service, to include the service-connected residuals of a
fractured nose.

In response, in April 1997 the veteran was examined by Bruce H. Allen, M.D., P.A., an
otorhinolaryngologist in private practice. Following a clinical examination, the examiner
diagnosed a history of corrective surgery for a nasal obstruction in 1991, with excellent results
and a wide open airway. In addition, the examiner stated the following:

It is my opinion that [the veteran's] present complaints are not related to the fact that he
sustained a broken nose in a bar fight in 1964. The result of the fight has been corrected
completely and he has a perfectly straight internal nasal structure. His complaints in reference
to the nasopharynx would be classified as a nasopharyngitis sicca or dryness and the most
common cause is side effect of medication, poor fluid intake, environmental dryness or all
three.

It is clear from the evidence that the veteran did at one point suffer from a nasal obstruction,
shown by the evidence as having first been diagnosed in 1991. However, it would appear that
this obstruction was completely repaired by the November 1991 uvulopalatopharyngoplasty.
Indeed, in April 1997 Dr. Allen stated that the results of this corrective surgery for a nasal
obstruction were "excellent," resulting in a "wide open airway." No evidence of any nasal
obstruction was found during this examination.

Thus, a review of the medical evidence of record in this claim fails to indicate that the
veteran currently suffers from a nasal obstruction. Indeed, the only evidence which purports to
indicate that the veteran currently suffers from a nasal obstruction is his own contentions,
contained in various correspondence sent to the VA and contained in his December 1992
hearing transcript. However, as the veteran is not a medical expert, he is not qualified to
express an opinion regarding any medical diagnosis of a disorder. As it is the province of
trained health care professionals to enter conclusions which require medical expertise, such as
opinions as to diagnosis or cause of a disability, Jones v. Brown, 7 Vet.App. 134, 137 (1994),
the veterans lay opinions cannot be accepted as competent evidence to the extent that they
purport to establish the current existence of such a disorder. See Espiritu v. Derwinski, 2
Vet.App. 492, 494-5 (1992). Thus, the Board finds that the veterans contention that he
currently suffers from a nasal obstruction which is related to a disease or injury incurred
while in the military cannot be accepted as competent evidence.

Given the foregoing discussion, the Board finds that this claim lacks competent evidence
indicating that the veteran suffers from a nasal obstruction. As a well-grounded claim requires
medical evidence of a current disability, Rabideau, 2 Vet.App. at 144, the veteran's claim for
service connection for a nasal obstruction must be denied as not well grounded. II. Increased
Rating for Residuals of a Fractured Nose

Evidence relevant to the veteran's claim for an increased rating for his service-connected
residuals of a fractured nose include the results of a VA examination conducted in April 1995.
At that time, clinical examination revealed that the veteran's nose was clear, with non-tender
sinuses and no injection of the pharynx. Results of X-ray examination of the sinuses indicated
that they were well-developed and unremarkable, with no evidence of mucosal thickening, air-
fluid levels, or bone destruction. The examiner diagnosed status post nasal fracture, with no
evident residuals.

In September 1996, the Board remanded this case to the RO for further development. The
requested development included an examination by an appropriate specialist to determine the
nature and extent of any current residuals of a fractured nose.

Therefore, in April 1997 the veteran underwent an examination by Dr. Allen, a private
physician. At that time, a nasal examination revealed good external alignment, as well as an
excellent airway internally. The septum was absolutely straight. The turbinates were smaller
than average. He was noted to probably have some degree of turbinate resection in
conjunction with an earlier nasal septoplasty. The veteran's history and memory was that the
septum was deviated in both directions, but the operators had achieved an excellent result.
The oral cavity showed the expected inverted U shape soft palate, with absent uvula and
tonsils. The examiner diagnosed a history of nasal fracture, treated by closed reduction
fracture in 1964, one year after induction into the military. Although the veteran complained
of symptoms including post nasal drainage problems and heavy phlegm buildup, the examiner
specifically stated that "[i]t is my opinion that his present complaints are not related to the
fact that he sustained a broken nose in a bar fight in 1964. The result of the fight has been
corrected completely and he has a perfectly straight internal nasal structure."

Disability evaluations are determined by the application of the VAs Schedule for Rating
Disabilities, which is based on the average impairment of earning capacity. Separate
diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where
entitlement to compensation has already been established and an increase in the disability
rating is at issue, it is the present level of disability that is of primary concern. See Francisco
v. Brown, 7 Vet.App. 55, 58 (1994).

Where there is a question as to which of two evaluations shall be applied, the higher
evaluation will be assigned if the disability picture more nearly approximates the criteria
required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (1996).
Any reasonable doubt regarding the degree of disability will be resolved in favor of the
claimant. 38 C.F.R. § 4.3 (1996).

The veteran's residuals of a fractured nose have been evaluated as noncompensable under the
provisions of 38 C.F.R. § 4.97, Diagnostic Code (DC) 6502, which evaluates the severity of
traumatic deflection of the nasal septum. Under this code section, a 0 percent
(noncompensable) evaluation is warranted for traumatic deflection with only slight symptoms.
A higher, 10 percent evaluation is warranted if such traumatic deflection results in a marked
interference with the breathing space. A review of the evidence described above reveals that
the veteran's broken nose is currently wholly asymptomatic, with no identifiable residuals. As
such, the veteran's symptoms are certainly no more than slight, warranting no more than a 0
percent (noncompensable) evaluation under DC 6502.

The Board has also considered whether the veteran is entitled to a higher rating under the
provisions of other, related code sections. However, as the veteran has been found not to be
suffering from any residuals of his fractured nose, a compensable evaluation is not warranted
under any other code section related to nasal disorders.

For the foregoing reasons, the Board finds that a noncompensable rating is the appropriate
rating for the veteran's residuals of a fractured nose. The Board would point out that its denial
of the instant claim is based solely upon the provisions of the VAs Schedule for Rating
Disabilities. In Floyd v. Brown, 9 Vet.App. 88, 96 (1996), the Court held that the Board does
not have jurisdiction to assign an extra-schedular evaluation pursuant to the provisions of 38
C.F.R. § 3.321(b)(1) (1996) in the first instance. In this appeal, however, there has been no
assertion or showing that the disability under consideration has caused marked interference
with employment (i.e., beyond that contemplated in the assigned evaluation) or necessitated
frequent periods of hospitalization so as to render the schedular standards inadequate and to
warrant assignment of an extra-schedular evaluation. In the absence of such factors, the Board
is not required to remand this matter to the RO for the procedural actions outlined in 38
C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet.App. 337, 338-9, 158-9 (1996); Shipwash
v. Brown, 8 Vet.App. 218, 227 (1995).

ORDER

Evidence of a well-grounded claim having not been submitted, the claim for service
connection for a nasal obstruction, to include as secondary to residuals of a fractured nose, is
denied.

An increased (compensable) rating for residuals of a fractured nose is denied.

REMAND

Also before the Board is the issue of entitlement to service connection for PTSD. In support
of this claim, the veteran essentially contends that service connection for PTSD should be
granted because he currently suffers from PTSD as the result of stressors he experienced
while serving in Vietnam. When this matter was previously before the Board in September
1996 it was remanded to the RO for further development, which has been accomplished. The
case is now before the Board for appellate consideration.

The Board observes that the veteran's claims file contains a letter from the Social Security
Administration, dated in February 1993, indicating that he had met the medical requirements
for disability benefits. The evidence listed as having been considered in making this
determination included VA Medical Center reports received in October 1992, reports from the
Center for Stress Recovery received in November 1992, and a consultative examination report
by Frederick G. Leidal, dated in December 1992. Although it appears that the report from the
Center for Stress Recovery is of record in this claim, it is unclear whether any or all of the
VA Medical Center reports considered by the Social Security Administration have been made
a part of the veteran's VA claims file. Furthermore, a review of the record reveals that the
December 1992 examination report by Dr. Leidal has not been associated with the claims file.
In this regard, the Board notes that, pursuant to its statutory duty to assist, "VA has a duty to
assist in gathering social security records when put on notice that the veteran is receiving
social security benefits." Cohen v. Brown, 10 Vet.App. 128, 151, citing Clarkson v. Brown, 4
Vet.App. 565, 567-68 (1993). Thus, pursuant to 38 C.F.R. § 5107(a), the Board finds that a
request for these records is required before the veteran's PTSD claim can be properly
adjudicated.

Therefore, in order to give the veteran every consideration with respect to the present appeal
and to accord the veteran due process of law, the Board finds that further development with
respect to the issue on appeal in this case is warranted. Accordingly, this case is REMANDED
to the RO for the following actions:

1. The RO should contact the Social Security Administration in order to obtain any and all
medical records used by that agency in awarding the veteran disability benefits in 1993. Any
records obtained should be associated with the claims folder.

2. Upon completion of the above development, the RO should then readjudicate the issue of
the veteran's entitlement to service connection for PTSD. If the determination remains adverse
to the veteran, he and his representative should be furnished a supplemental statement of the
case and be afforded the applicable time to respond.

Thereafter, subject to current appellate procedures, the case should be returned to the Board
for further appellate consideration, if appropriate.

The purpose of this REMAND is to obtain additional development and adjudication, and the
Board does not intimate any opinion as to the merits of this issue, either favorable or
unfavorable, at this time. The veteran is free to submit any additional evidence he desires to
have considered in connection with his current appeal. No action is required of the veteran
until he is notified.


     WARREN W. RICE, JR. 
     Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS: Under 38 U.S.C.A. § 7266 (West 1991 & Supp. 1997),
a decision of the Board of Veterans Appeals granting less than the complete benefit, or
benefits, sought on appeal is appealable to the United States Court of Veterans Appeals within
120 days from the date of mailing of notice of the decision, provided that a Notice of
Disagreement concerning an issue which was before the Board was filed with the agency of
original jurisdiction on or after November 18, 1988. Veterans Judicial Review Act, Pub. L.
No. 100-687, § 402, 102 Stat. 4105, 4122 (1988). The date that appears on the face of this
decision constitutes the date of mailing and the copy of this decision that you have received is
your notice of the action taken on your appeal by the Board of Veterans Appeals. Appellate
rights do not attach to those issues addressed in the remand portion of the Boards decision,
because a remand is in the nature of a preliminary order and does not constitute a decision of
the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (1996).


